ORDER
PER CURIAM.
Monica and Phillip Sapp (Defendants) appeal the judgment of the trial court finding them guilty of Trespass in the First Degree, a Class B Misdemeanor, Section 569.140, RSMo 1994. Defendants were sentenced to six months’ imprisonment but the execution of the sentence was suspended, and Defendants were placed on probation for two years subject to special conditions. We affirm.
Although we find Defendants’ pro se brief to be in violation of Rule 84.04, we have reviewed the points of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 30.25(b).